DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the drawings is withdrawn in view of Applicant’s amendments.
The objection to claim 12 is moot in view of Applicant’s cancelation.
The 35 U.S.C. 112(b) rejection of claims 1-3 and 7-8 for use of the term ‘steel’ is maintained over Applicant’s arguments. Applicant did not address the rejection by amendment or argument. The 35 U.S.C. 112(b) rejections of all other claims is moot in view of Applicant’s cancelations.
The 35 U.S.C. 103 rejections of claims 1 and 4-8 over Akutsu (JPS58-130258) and secondary reference are withdrawn in view of Applicant’s amendments. Akutsu requires Mn and therefore does not meet the close-ended composition of the claims.
The 35 U.S.C. 103 rejection of claims 1-11 over Detor (US 2018/0002794) is withdrawn. A new ground of rejection is entered over Detor in view of Moiz (“The influence of grain size on the mechanical properties of Inconel 718”). Applicant argues that Detor includes addition of Ta and Mn. However, with respect to Ta, Detor teaches Ti, Ta, or a combination of Ta or Ti may be present in the alloy (see ¶ 27-29). Therefore, Detor teaches that Ta is optional if Ti is present. With respect to Mn, Detor does not mention the presence of Mn whatsoever. Applicant’s arguments are not persuasive.
The 35 U.S.C. 103 rejection of claims 1-11 over Kamoshida (US 2017/0130603) in view of Nadca (“Die Casting vs Powder Metallurgy”) is withdrawn in view of 
First, Applicant argues that Moiz is silent regarding the features of the claimed composition and average grain diameter. In response, Moiz is not relied upon to teach the composition. Moiz is instead relied upon to establish what the basic understandings of one of ordinary skill in the art would be with respect to effect of grain size on alloy properties for an alloy which is similar to those described in the prior art as well as similar to that claimed. This argument is not persuasive.
Second, Applicant argues that Moiz modifies grain size via solution heat treatment and not the HIP method used in the present invention. This argument is not persuasive. The manner in which grain size is changed is not expected to be pertinent to the effect grain size has on the various properties of an alloy. Furthermore, the claims do not recite a HIP method and are instead merely directed to a sintered material. This argument is not persuasive.
Third, Applicant argues that Moiz teaches away from Laves phase. This argument is not persuasive. As already pointed out, Moiz is relied upon to establish what the basic understandings of one of ordinary skill in the art would be with respect to effect of grain size on alloy properties. In the absence of evidence to the contrary, the basic understanding of one of ordinary skill in the art as to the relationship between grain size and various properties of an alloy would not be affected by the absence or presence of Laves phase precipitate. Moreover, Moiz only states that Laves “can result in lower rupture strength and increase the creep rupture strength”. This is not a clear does in fact negatively affect these properties. In fact, Kamoshida suggests that the presence of Laves increases creep strength (¶ 28) so Moiz’s mere remarks regarding the potentially negative effects of Laves phase clearly do not apply to Kamoshida.
Fourth, Applicant argues that since Kamoshida does not discuss grain size, there is no way to derive what an ideal grain size might be to achieve the desired properties of Kamoshida. This argument is not persuasive. Kamoshida clearly seeks to obtain desired properties relating to creep strength (¶ 28), creep ductility (¶ 28), and strength (¶ 27). Moiz expressly states that grain size has an effect on properties such as strength and creep (p. 64). The prior art therefore recognizes these properties as result effective variables which can be altered by modifying grain size. Therefore, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to optimize for these properties by modifying grain size via routine experimentation. See MPEP 2144.05 II.
Applicant has not presented evidence of unexpected results relating to grain size, nor has Applicant presented evidence that the presence of Laves phases would change how one of ordinary skill in the art views the known relationship between grain size and properties such as strength and creep. Applicant’s arguments are not persuasive and the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 12-14 and 17-18 of U.S. Patent No. 10,415,423 in view of Nadca (“Die Casting vs Powder Metallurgy”) and Moiz (“The influence of grain size on the mechanical properties of Inconel 718”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claims 1-3, claims 1-4, 9 and 14 of ‘423 recite an austenite steel which substantially overlaps or lies within the claimed ranges, creating a prima facie case of obviousness. While the austenite steel in the claims of ‘423 is cast and not sintered, Nadca teaches that using powder metallurgy to form metal components can be advantageous compared to using a casting process for ferrous metals to make parts with high operating temperatures (p. 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of ‘423 so as to make a sintered article instead of a cast article because Nadca teaches casting ferrous metals is ideal for making high operating temperature parts. While the claims of ‘423 does not recite the presence of a Laves phase precipitate, this can intrinsically be expected to be present due to the composition of the claimed alloy (see col. 3, lines 58-60).
Copending ‘423 does not recite a grain size. The final grain size of a sintered article depends, in part, on the original grain size of the powders which form the sintered 
Regarding instant claims 7-8, claims 7-8, 12-13 and 17-18 of ‘423 recite essentially the same subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims are directed to an austenite steel. However, based on the composition of the other elements, Fe as balance ranges from about 6% to about 60%. It is unclear how an alloy that can contain amounts of Fe of substantially less than 50% the overall alloy can be considered a “steel”. For purposes of examination, no consideration will be given to the limitation “steel”; instead, it is presumed the claims are directed to an alloy containing an austenite phase.
Regarding claim 2, the claims are directed to an austenite steel. However, based on the composition of the other elements, Fe as balance ranges from about 20% to about 55%. It is unclear how an alloy that can contain amounts of Fe of substantially less than 50% the overall alloy can be considered a “steel”. For purposes of examination, no consideration will be given to the limitation “steel”; instead, it is presumed the claims are directed to an alloy containing an austenite phase.
Regarding claim 3, the claims are directed to an austenite steel. However, based on the composition of the other elements, Fe as balance ranges from about 29% to about 52%. It is unclear how an alloy that can contain amounts of Fe of substantially less than 50% the overall alloy can be considered a “steel”. For purposes of examination, no consideration will be given to the limitation “steel”; instead, it is presumed the claims are directed to an alloy containing an austenite phase.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Detor et al. (US 2018/0002794) in view of Moiz (“The influence of grain size on the mechanical properties of Inconel 718”)
Regarding claims 1-3, Detor teaches a Ni-based superalloy made from powder metallurgy (i.e. sintering) of alloy powders (¶ 16). The composition of this alloy is compared to the claimed alloys as follows:

Claim 1
Claim 2
Claim 3
Detor, ¶ 27-29
Ni
25%-50%
30%-45%
30%-40%
≥30%
Cr
12%-25%
12%-20%
15%-20%
10%-30%
Nb
3%-6%
3%-5%
3.5%-4.5%
0.5%-9%
B
0.001%-0.05%
0.001%-0.02%
0.001%-0.02%
0%-0.1%
Ti
<1.6%
0.3%-1.3%
0.5%-1.1%
0.2%-4%
W
<6.0%
<5.5%
<5.5%
0%-4%
Mo
<4.8%
<2%
-
0%-4%
Zr
<0.5%
<0.3%
<0.3%
0%-0.1%
Fe
Bal. (6%-60%)
Bal. (20%-55%)
Bal. (29%-52%)
0%-40%


The prior art alloy composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The alloy of Detor contains the gamma phase (¶ 17), which is austenite. A Laves phase precipitate of Fe2Nb is expected to form at crystal grain boundaries given the presence of Nb and Fe and the similarity in composition, absent objective evidence to the contrary. See MPEP 2112.
Detor does not expressly teach a grain size of the article. Moiz teaches that for Ni-Fe alloys such as Inconel 718, grain size affects a wide range of properties including tensile strength, crack resistance, ductility, creep and fatigue (see p. 2). Detor teaches that properties such as strength and ductility are important and tailored depending on the use of the article (¶ 44). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine, through routine optimization, the ideal grain size for the article of modified Detor according to the teachings of Moiz in order to obtain a sintered article having the desired strength and ductility properties for the specific application of the article.
Regarding claims 7-8, Detor teaches the cast article is a turbine component such as a disc or shroud (¶ 44).
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoshida et al. (US 2017/0130603) in view of Nadca (“Die Casting vs Powder Metallurgy”) and Moiz (“The influence of grain size on the mechanical properties of Inconel 718”).
Regarding claims 1-3 and 9-11, Kamoshida teaches a Fe-based cast austenite steel (¶ 14). The composition of this steel is compared to the claimed alloys as follows:

Claim 1
Kamoshida, ¶ 15
Kamoshida, ¶ 41, Table 1 Ex. 1
Ni
25%-50%
25%-50%
39.4%
Cr
12%-25%
12%-25%
17.9%
Nb
3%-6%
3.8%-6.0%
4.01%
B
0.001%-0.05%
0.001%-0.05%
0.006%
Ti
<1.6%
≤1.6%
0.83%
W
<6.0%
≤5.2%
1.59%
Mo
<4.8%
≤4.8%
1.65%
Zr
<0.5%
≤0.5%
0.16%
Fe
Balance
Balance
Balance

Claim 2
Kamoshida, ¶ 16
“
Ni
30%-45%
30%-45%
39.4%
Cr
12%-20%
12%-25%
17.9%
Nb
3%-5%
3.8%-5%
4.01%
B
0.001%-0.02%
0.001%-0.05%
0.006%
Ti
0.3%-1.3%
≤1.0%
0.83%
W
<5.5%
≤5.2%
1.59%
Mo
<2%
≤4.8%
1.65%
Zr
<0.3%
-
0.16%
Fe
Balance
Balance
Balance

Claim 3
Kamoshida, ¶ 16
“
Ni
30%-40%
30%-40%
39.4%
Cr
15%-20%
15%-20%
17.9%
Nb
3.5%-4.5%
3.8%-4.9%
4.01%
B
0.001%-0.02%
0.001%-0.05%
0.006%
Ti
0.5%-1.1%
≤1.0%
0.83%
W
<5.5%
≤3.2%
1.59%
Mo
-
≤3.4%
1.65%

<0.3%
-
0.16%
Fe
Balance
Balance
Balance


The prior art teaches an alloy composition (e.g., Table 1, Ex 1) which lies within the claimed composition and overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Kamoshida teaches a Laves phase precipitate of Nb2Fe forms at crystal grain boundaries (¶ 27). Kamoshida does not expressly teach that the Fe-based article is sintered.
Nadca teaches that using powder metallurgy to form metal components can be advantageous compared to using a casting process for ferrous metals to make parts with high operating temperatures (p. 2). In addition, Kamoshida teaches casting can cause defects (¶ 13) such as segregation (¶ 39) which is due to solidification of the casting. As the articles of Kamoshida are for high temperature turbines (¶ 38-39), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the teachings of Kamoshida so as to make a powder alloy for sintering instead of an alloy for casting in order to avoid potential issues with casting and because Nadca teaches casting ferrous metals is ideal for making high operating temperature parts.
Modified Kamoshida does not expressly teach a grain size of the article. Moiz teaches that for Ni-Fe alloys such as Inconel 718, grain size affects a wide range of properties including tensile strength, crack resistance, creep and fatigue (see p. 2). Kamoshida teaches that properties such as strength and creep are important (¶ 27-28). Therefore, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine, through routine optimization, the ideal grain size for the article of Modified Kamoshida according to the teachings of 
Regarding claims 7-8, Kamoshida teaches the cast article is a turbine component such as a casing (¶ 39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/XIAOBEI WANG/Primary Examiner, Art Unit 1784